COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cecil Adams v. Rebecca Ross

Appellate case number:     01-18-00628-CV

Trial court case number: 1084022

Trial court:               County Civil Court at Law No. 3 of Harris County

         The Court has been advised that appellant Cecil Adams failed to serve his notice of appeal
on all parties to the trial court’s final judgment—in particular, Maxine Adams Trice. A notice of
appeal must be served on all parties to the final judgment. See TEX. R. APP. P. 25.1(e). The record
contains no proof of service. See TEX. R. APP. P. 9.5(d). We are required to advise appellant of this
defect so that appellant can remedy it. See Pena v. McDowell, 201 S.W.3d 665, 667 (Tex. 2006)
(citing.to TEX. R. APP. P. 37.1).
        Accordingly, this appeal may be dismissed for failure to comply with Rules 25.1(e) or
9.5(d), unless within 10 days from the date of this order appellant provides proof of service of
his notice of appeal to Maxine Adams Trice, a party to the trial court’s judgment.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: ___February 5, 2019___